                                                                        43 West 43 Street, Suite 171
                                                                        New York, NY 10036

                                                                        T 212 709 8149
                                                                        info@ArtandIPLawFirm.com
                                                                        www.ArtandIPLawFirm.com




                                                                       July 17, 2019
VIA EMAIL AND ELECTRONIC FILING
Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall US Courthouse
40 Foley Square
New York, NY 10007

               Re: Barnet et al v. Ministry of Culture and Sports of
                   the Hellenic Republic, 18-cv-04963 (KPF)


Dear Judge Failla:

        This letter serves to inform the Court that yesterday Defendant filed a Notice of Appeal
regarding the Opinion and Order issued in the instant case on June 21, 2019 (DN 29). The Opinion
and Order is appealable under the collateral order doctrine. See Blue Ridge at 81; USAA Insurance
Co. v. Permanent Mission of Republic of Namibia, 681 F.3d 103, 107 (2d. Cir. 2012); Kensington
Int’l Ltd. V. Itoua, 505 F.3d 147, 153 (2d. Cir. 2007). Consistent with the joint letter submitted by
Plaintiffs’ counsel on July 8, 2019, Defendant now requests a stay of this litigation pending the
outcome of the appeal, with Plaintiff’s assent.

        As the appeal stems from a potentially dispositive jurisdictional issue arising under the
Foreign Sovereign Immunities Act, a stay is appropriate. “[S]overeign immunity is an immunity
from trial and the attendant burdens of litigation and not just a defense to liability on the
merits.” Peterson v. Islamic Republic of Iran, 627 F.3d 1117, 1127 (9th Cir. 2010)
(quoting Foremost-McKesson, Inc. v. Islamic Republic of Iran, 905 F.2d 438, 443 (D.C. Cir.
1990)).

        The parties have agreed that this litigation should be stayed while Defendant’s appeal is
pending, with the agreement that the briefing schedule in the Second Circuit will be expedited.
Defendant therefore respectfully requests that the Court suspend the case management plan and
stay the present action until the Second Circuit issues a ruling on the appeal.

                                                      Respectfully submitted,

                                                            Leila Amineddoleh
                                                      Leila Amineddoleh
